Citation Nr: 1226224	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  09-19 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1965 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision issued by the RO which, inter alia, denied the Veteran's claims of entitlement to service connection for hearing loss and tinnitus.

In March 2011, the Board remanded this matter to the RO, via the Appeals Management Center (AMC) in Washington, D.C. for further evidentiary development.  The case has now been returned to the Board for its de novo appellate consideration.

The Veteran's appeal also initially included the issues of entitlement to service connection for posttraumatic stress disorder (PTSD) and service connection for chronic obstructive pulmonary disorder (COPD), to include as secondary to herbicide exposure.  Service connection for PTSD was granted in a July 2010 rating decision.  The Veteran has not expressed any intention to contest either the assigned initial disability rating or the effective date for service connection for PTSD.  Separately, service connection for COPD was denied by the Board in its March 2011 decision and remand.  Hence, those issues are no longer on appeal before the Board.

The Board notes that in addition to the paper claims file in this case, an electronic VA paperless claims file has also been associated with the Veteran's claim.  A review of these electronic documents reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


FINDINGS OF FACT

1.  The Veteran sustained acoustic trauma during service.

2.  The Veteran currently has diagnoses of bilateral hearing loss and tinnitus.

3.  The most probative evidence indicates that the Veteran's current bilateral hearing loss and tinnitus arose many years after discharge from service and are not related to service, including acoustic trauma sustained therein.


CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  The requirements for establishing service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a December 2006 letter, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The Veteran's claims for service connection for hearing loss and tinnitus were most recently adjudicated in a May 2011 supplemental statement of the case.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records; service personnel records; post-service VA and private treatment records; lay statements received from the Veteran, his spouse, and his daughter; VA examination reports dated in February 2009 and addendums dated in march 2009 and March 2011. 

The Board also notes that the action requested in the prior remand has been undertaken.  Indeed, an addendum opinion to the 2009 VA examination was obtained, which provided adequate rationale for the conclusions reached.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and a determination on the merits can proceed.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  


As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and an organic disease of the nervous system becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

For purposes of applying the laws administered by VA, hearing impairment will be considered a disability when the thresholds for any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the thresholds at three of these frequencies are 26 or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A.  Factual Background

In the claims submissions and multiple statements, the Veteran alleges that he has experienced hearing loss and tinnitus that are attributable to acoustic trauma sustained during his combat service in Vietnam.  In this regard, the Veteran points to a specific event during the Tet Offensive in 1968 in which an enemy mortar round directly struck a bunker that he was occupying.  According to the Veteran, he experienced decreased hearing and bleeding from his right ear as a result of this event.  He also alleged that he has experienced progressively worsening hearing loss and tinnitus since his separation from service.

The evidence of record demonstrates that the Veteran does have current bilateral hearing loss which meets the threshold stated under 38 C.F.R. § 3.385.  In this regard, audiometric testing performed during the Veteran's February 2009 VA audiological examination revealed speech recognition of 88 percent in the right ear and 84 percent in the left ear, coupled with the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
30
45
60
LEFT
20
25
40
40
50

Consistent with the Veteran's assertions of in-service acoustic trauma, the Veteran's Airman Military Record reflects service in Vietnam from September 1967 to September 1968, where he was officially assigned the military occupational specialty (MOS) of aircraft mechanic.  The Veteran's service personnel records, to include his Airman Military Record and DD Form 214, do not show any awards or decorations indicative of combat.  While the RO granted service connection for PTSD, the RO noted that the evidence did not establish that he engaged in combat with the enemy, but did find his presence in Pleiku in 1968 during a period when his base was attacked was sufficient to constitute a stressor for PTSD purposes.  

Overall, the nature of the Veteran's active duty service is consistent with his claimed in-service acoustic trauma.  Accordingly, the Board finds that the Veteran did experience acoustic trauma during his active duty service.

In an August 2006 statement, the Veteran asserted that he was told he had a 30 percent decrease in hearing in the right ear at his discharge.  In a June 2011 statement, the Veteran asserts that on his discharge examination, the doctor told him he had lost hearing in his ears but not enough to be compensable.  In the same statement, he denies any occupational or recreational acoustic trauma after service.

Notwithstanding the Veteran's acoustic trauma during service and the contentions made in his statements, there is no indication in the service treatment records or service personnel records that the Veteran experienced or was treated for hearing loss during or bleeding from the ear during service.  At his August 1965 entrance examination, the Veteran expressly denied having a pre-service history of hearing loss.  A clinical examination of the ears was normal.  Audiometric testing revealed pure tone thresholds that were essentially within normal limits:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
-5 (5)
0 (10)
-5 (5)
15 (20)
LEFT
0 (15)
-5 (5)
0 (10)
-5 (5)
10 (15)

(NOTE: prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Scores under that standard are expressed as the figures on the left in the chart below.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are expressed by the figures in parentheses.)

Subsequent service treatment records do not reflect any subjectively reported complaints of diminished hearing or other ear problems, nor do they indicate any objective findings of hearing loss.  During his August 1968 separation examination, a new audiological examination was administered, which revealed the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

In a Report of Medical History that was completed by the Veteran during his August 1968 separation examination, the Veteran expressly denied having any ear, nose, or throat trouble, and also denied having any hearing loss.  However, he did provide affirmative responses to other items, such as his eyes and mumps.  Indeed, a clinical examination of the Veteran's ears, performed during the separation examination, did not reveal any abnormalities. 

The evidentiary record includes post-service VA treatment records that are dated from June 2000 through March 2011.  Treatment records dated in January 2005, July 2005 and January 2006 note the Veteran denying tinnitus.  The earliest record that pertains to complaints of diminished hearing is a February 2006 consult.  At that time it was noted he had borderline normal hearing in the left ear and moderate sensorineural hearing loss in the right ear.  Speech recognition scores were mildly depressed in each ear.  A January 2008 record notes that the Veteran reported minimal hearing difficulty and intermittent tinnitus.  The clinician noted that testing showed mild sloping to severe high frequency sensorineural hearing loss in both ears.  In February 2008, the Veteran was referred to an ear, nose, and throat (ENT) specialist for complaints of ear pain and diminished hearing.  At that time, the Veteran reported that he had been experiencing long term hearing loss that dated back to his active duty service in Vietnam.  He stated he was a crew chief on a helicopter gunshot and had a mortar hit near him in Vietnam with right ear bleeding with diminished hearing in that ear for a long time after the explosion.  An examination performed at that time revealed impacted cerumen in the right ear that was removed.  The clinician diagnosed bilateral high frequency hearing loss that by history started in Vietnam associated with significant noise exposure and blast injury.  No specific opinion was given as to the etiology of the Veteran's reported tinnitus.

As discussed above, at his February 2009 VA examination, the Veteran demonstrated elevated pure tone thresholds and diminished speech recognition ability in both ears which met the regulatory requirements for hearing loss disability under 38 C.F.R. § 3.385.  In the VA examination report, the examiner noted that the Veteran was exposed to noise during service.  In an ambiguously phrased opinion, the examiner indicated, "it is as likely as not that the tinnitus and hearing loss was caused by the [Veteran's] civilian noise exposure as his military noise exposure."  At the RO's request, the examiner later provided a March 2009 e-mailed addendum opinion which stated, "[i]t is as likely as not that the tinnitus and hearing loss was caused by the [Veteran's] civilian noise exposure, [a]s his enlistment and separation hearing tests were normal."  The Board notes that a separate VA examination to explore for possible ear diseases other than sensorineural hearing loss was also performed in February 2009; however, no objective findings indicating any such disease were found.

Subsequent VA treatment records through March 2011 include an April 2009 record which indicates that audiological testing results were interpreted as showing borderline normal hearing in left ear and mild sensorineural hearing loss in the right ear.  Speech recognition scores were also characterized as being mildly depressed.  Nonetheless, specific audiometric and speech recognition scores are not provided in the treatment record.  Similarly, the VA treatment records do not contain any opinions as to whether the Veteran's hearing loss is related to his in-service acoustic trauma.

In a March 2011 remand, the Board determined that the opinions expressed by the VA examiner in the February 2009 report and March 2009 e-mailed addendum remained ambiguous as phrased, and moreover, was not supported by sufficient explanation as to the significance of the examiner's finding that the Veteran's hearing appeared to be normal at the time of his enlistment into and discharge from service.  In a March 2011 addendum opinion, the examiner clarified that it is his opinion that, "it is likely that the [Veteran's] hearing loss and tinnitus were caused by his civilian noise exposure."  In support of this opinion, the examiner explained that "the quintessential evidence" is the complete lack of any documented hearing loss at his separation from service.  Citing a 2005 medical study, the examiner continued, "there is no scientific evidence for delayed onset noise-induced hearing loss when hearing is normal at the time of separation from [active duty] service."


B.  Hearing Loss

As the evidence clearly shows that the Veteran has bilateral sensorineural hearing loss that meets the threshold for service connection set forth under 38 C.F.R. § 3.385, and the Veteran has been shown to have experienced acoustic trauma during his active duty service, the questions for the Board are whether the Veteran's current hearing loss is etiologically related to his in-service acoustic trauma, or, whether his hearing loss was manifested to a compensable degree within one year from his separation from service.  After a careful and thorough review of the evidence, the Board finds in the negative as to both questions.

The Board recognizes the Veteran's contentions that he sustained hearing loss and bleeding from his right ear during service; however, contrary to such contentions, the service treatment records do not indicate any in-service treatment or complaints relating to such an injury.  Importantly, the Board notes that the Veteran expressly denied having any diminished hearing or problems relating to his ears during his August 1968 separation examination.  Indeed, a clinical examination performed during the separation examination did not reveal any abnormalities of the ears.  Audiometric testing that was performed during the separation examination also did not reveal any elevated pure tone thresholds.

To the extent that the Veteran has asserted that his hearing loss began during service or within one year from his separation from service, the Board finds that such assertions are due little probative weight.  In addressing lay evidence and determining what, if any, probative value may be attached to such evidence, attention must be directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Certainly, the Veteran is competent in this case to report on his perception of decreased hearing.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, the record contains various inconsistencies in the Veteran's statements which impact the credibility and reliability of the information being provided.  

Contrary to the Veteran's assertions that his hearing loss began during or within a short period from his service, the service treatment records show that the Veteran denied having any history of hearing loss or other ear problems, either before or during his active duty service.  Such denial of hearing loss or ear complaints at that time are contrary to his current contentions that he experienced hearing loss in service, and seriously impact the credibility of the current assertions.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).  

Moreover, the Board notes that the absence of any documented subjective complaints, treatment, or objective findings showing hearing loss until his initial post-service treatment in February 2006 also weigh against the Veteran's assertions.  In light of the foregoing inconsistencies, when coupled with the lack of any complaints or findings of a hearing disorder in service, the Veteran's contentions that his hearing loss began in service or within a short time after his separation from service and has continued since service, lack credibility.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence); see also Caluza, 7 Vet. App. 511 (1995) (credibility of a witness can be impeached by a showing of interest, bias, and inconsistent statements); Buchanan, supra.  Hence, the Veteran's assertions of in-service onset and subsequent continuity of hearing loss are not entitled to probative weight.

Additionally, there is no indication that the Veteran has any medical training such that he is competent to provide an opinion concerning a medical diagnosis or etiology of hearing loss.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, hearing loss must be shown via audiometric testing, and moreover, hearing loss can have many different causes.  Here, in his June 2011 statement, the Veteran acknowledged a post-service occupational history that includes three years of experience as an aircraft mechanic in which he worked in a hangar, as well as over 20 years of experience in the automobile business, which he contends involved sales and parts, and then supervising mechanics.  However, in medical records, he has reported to clinicians that he worked as a mechanic, suggesting he was actually involved in the work and not just supervising.  In view of these factors, to the extent that the Veteran's assertions may be construed as offering an opinion concerning the etiology of his hearing loss, such lay assertions do not constitute competent medical evidence.

As noted above, a February 2008 VA physician's opinion diagnosed bilateral high frequency hearing loss that by history started in Vietnam associated with significant noise exposure and blast injury.  Once again, the Board acknowledges that the Veteran likely was exposed to loud noise during his active duty service, although there is no evidence of an injury to his ear resulting in bleeding.  As noted above, the Board harbors grave concerns as to the credibility of the Veteran's assertions of in-service onset of hearing loss.  As the opinion provided by the 2008 physician was based upon a history provided by the Veteran that has been found to lack credibility, such opinion is entitled to no probative weight.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (holding that medical evaluation that is merely a recitation of a veteran's self-reported and unsubstantiated history has no probative value); see also Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (providing that reliance on a Veteran's statement renders a medical report incredible if the Board rejects the statements of the Veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

By contrast, the opinion and rationale expressed in the VA examiner's March 2011 addenda is supported not only by knowledge of the Veteran's reported medical history, but also by a review of the complete evidentiary record, to include the Veteran's in-service and post-service treatment records.  Moreover, the examiner's diagnosis and negative opinion are supported by clinical findings that are noted in the examination report and addenda, as well as citation to medical studies which reflect the medical community's current understanding that sensorineural hearing loss is manifested at the time of the acoustic trauma and does not occur as a delayed-onset disorder.  In view of the foregoing, the Board affords the February 2009 VA examiner's opinions full probative weight.

While the Veteran's representative has suggested the VA examiner's addendum is inadequate because it was based on a finding of normal hearing at separation and that hearing loss need not be shown in service to establish service connection pursuant to 38 C.F.R. § 3.303(b).  However, as noted above, the VA examiner's opinion elaborated on why normal hearing at separation was significant in showing that current hearing loss was not related to in-service noise exposure.  Specifically, the examiner referenced a study by the Institute of Medicine showing that there is no scientific basis for delayed onset noise-induced hearing loss.  Thus, the examiner clearly contemplated whether current hearing loss was due to noise exposure during service even though not manifested until after service, but found the evidence to be against such a conclusion.  

In sum, the preponderance of the evidence is against the Veteran's claim for service connection for hearing loss, and the claim must be denied.  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

C.  Tinnitus

From the outset of its analysis, the Board points out that, for tinnitus specifically, the United States Court of Appeals for Veterans Claims (Court) has held that a veteran is competent to present evidence of continuity of symptomatology due to the subjective nature of the disorder.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).

Notwithstanding the same, the Board finds that the Veteran's assertions concerning the onset of tinnitus during service and subsequent continuity thereafter are also contradicted by various inconsistencies in the record.  Here, the Veteran's assertions that he has experienced tinnitus since service which has progressively worsened are not consistent with his service records or post-service treatment records.  As noted above, his service treatment records are negative for complaints concerning his ears.  Further, the Veteran expressly denied having any ear problems at his August 1968 separation examination.  Moreover, contrary to his current contentions and reports to the VA examiner, VA treatment records dated from 2000 until January 2008 reveal no complaints of tinnitus.  Importantly, the Veteran denied experiencing tinnitus in January 2005, July 2005 and January 2006 VA treatment records.

As to tinnitus, the Board again finds that the Veteran's contentions as to the onset of tinnitus during service are not credible in view of the foregoing inconsistencies, coupled with the lack of any complaints or findings of tinnitus during service.  See Cartright, 2 Vet. App. at 25; see also Caluza, 7 Vet. App. 511; Buchanan, 451 F.3d at 1335 (Fed. Cir. 2006).  Hence, the Board attaches no probative weight to the Veteran's assertions of in-service onset and subsequent continuity of tinnitus.  

Moreover, the Veteran has not been shown to possess any specialized training such that he is competent to provide an opinion concerning the etiology of tinnitus.  See Espiritu, 2 Vet. App. at 494-5; see also Jandreau, 492 F.3d at 1376-77.  As in the case of hearing loss, tinnitus can also have many causes, and the question of whether a post-service onset of tinnitus is related to events occurring in service also requires medical expertise to determine.  Accordingly, to the extent that the Veteran's assertions may be construed as offering an opinion concerning the etiology of his current tinnitus, such lay assertions do not constitute competent medical evidence.

The Board also notes that the Veteran's post-service VA treatment records do not reflect any opinions specifically relating to the etiology of the Veteran's tinnitus.  The only opinion expressed in the record which pertains to the etiology of the Veteran's tinnitus is that expressed by the VA examiner in his March 2011 addenda, which concluded that tinnitus was related to post service noise exposure.  As discussed above, the opinion is supported by adequate rationale that is consistent with the Veteran's documented medical history.  As such, the Board affords the February 2009 VA examiner's opinions greatest probative weight.

Overall, there is no competent and credible evidence showing that the Veteran's current tinnitus began during his active duty service and has since continued.  Also, there is no probative medical evidence indicating the Veteran's tinnitus is related to his service, to include noise exposure therein.  Accordingly, the preponderance of the evidence is against the Veteran's claim for service connection for tinnitus, and the claim must be denied.  

In reaching the above conclusions, the Board has again considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is also not applicable with respect to this issue on appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-56.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


